           Case 1:09-cr-00466-RJS Document 54 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                   No. 09-cr-466 (RJS)
                                                                     ORDER
 JOSEPH MCMASTER,

                              Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Supervisee’s sentencing is adjourned to Monday,

September 13, 2021 at 2:00 p.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl Street,

New York, New York 10007. The Court will issue an order in due course with the exact location

of the proceeding. Members of the public may monitor the proceeding either in-person at the

Courthouse or via the Court’s free audio line by dialing 1-888-363-4749 and using access code

3290725#.

SO ORDERED.

Dated:          August 31, 2021
                New York, New York
                                                  ____________________________________
                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
